Citation Nr: 0946195	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  08-09 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1981 to July 
1985, with additional service in the Air Force Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral hearing loss.  In August 
2008, the Veteran testified before the Board at a hearing 
held at the RO.


FINDING OF FACT

The Veteran does not have bilateral hearing loss disability 
for VA compensation purposes.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for some disorders, including 
sensorineural hearing loss, will be rebuttably presumed if 
manifested to a compensable degree within a year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).

The Veteran contends that while on active duty and when he 
was in the Reserves, he was exposed to acoustic trauma when 
he worked in close proximity to the flight line.  
Specifically, he contends that although he was given ear 
plugs, it was necessary to remove the ear plugs in order to 
hear commands on his headset.  He contends that for the past 
few years, it had been difficult for him hear, and he has had 
to read lips for comprehension, especially in a noisy 
environment. 

The Veteran's service medical records reflect normal hearing 
examinations on entrance and separation examination.  They do 
not show that the Veteran sought treatment for hearing 
problems while in service.  As the Veteran's hearing was 
found to be normal at the time of his separation from 
service, as well as on hearing tests performed throughout his 
service in the Air Force Reserves, there is no evidence in 
the Veteran's service medical records demonstrating any 
worsening of his hearing during service.  However, the 
Veteran's occupational military specialty was as law 
enforcement specialist, and he has provided credible 
testimony that he worked in close proximity to the flight 
line for many years of his service.  Therefore his exposure 
to noise in service is consistent with the circumstances of 
his service.  However, even if exposure to acoustic trauma in 
service is shown, a nexus between a current disability and 
the in-service exposure to acoustic trauma must be shown.

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or 
more; when the thresholds for at least three of those 
frequencies are 26 decibels; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2009).

On November 2007 VA audiological examination, the Veteran 
reported no post-service occupational noise exposure.  After 
conducting a physical examination of the Veteran, including 
pure tone testing, the examiner concluded that the Veteran 
had normal hearing, bilaterally.  Pure tone testing did not 
meet the criteria for qualification as a disability for VA 
purposes.  38 C.F.R. § 3.385 (2009).  

At his August 2008 hearing before the Board, the Veteran 
stated that his hearing had worsened in the previous two 
years.  He stated that it was becoming increasingly difficult 
to hear conversations.  He stated that his hearing had been 
tested by his past employer, but that he did not believe that 
test would be available to obtain.  He stated that he had 
undergone annual hearing testing completed by his general 
physician. 

That same month, in August 2008, the Veteran submitted a 
private audiological examination completed by his general 
physician.  Although this record reflects some decreased 
hearing, bilaterally, the Veteran's hearing was marked to be 
"within functional limits," and, significantly, pure tone 
testing did not meet the criteria for qualification as a 
disability for VA purposes.  38 C.F.R. § 3.385 (2009).

As a current hearing disability has not been shown, service 
connection for bilateral hearing loss must, necessarily, be 
denied. See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
The Board has considered the statements and sworn testimony 
of the Veteran asserting a relationship between his claimed 
bilateral hearing loss and active duty service.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  Gabrielson v. Brown, 7 
Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. 
Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 
Vet. App. 24 (1991) (although interest may affect the 
credibility of testimony, it does not affect competency to 
testify).

The Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  As a lay person, however, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  Moray v. Brown, 5 
Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 482 
(1992).

In sum, the Board has carefully weighed the evidence of 
record, the statements of the Veteran, and the treatment 
records, in light of the applicable law, and finds that 
equipoise is not shown.  The preponderance of the evidence is 
against the Veteran's claim, and service connection for 
bilateral hearing loss is denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide. Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2007 and a rating 
decision in November 2007.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decision. VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the March 2008 
statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


